Title: Enclosure: William Trent to Adam Stephen, 21 January 1756
From: Trent, William
To: Stephen, Adam



Dr Sir
Mouth of Conicochig [Md.] 21st January 1756

I received yours by Mr Fraser at Carlisle as I was returning from Philadelphia as you don’t acknowledge the receipt of one from me dated at Carlisle makes me imagine it miscarried[.] In that Letter I acquainted you with the reason why I could not procure the Indians then—I have now engaged three, Crissopia to goe to Kittannen and Fort Du Quesne and two others to goe to the Twightwees provided you choose to send them—Crissopia asks Twenty Pounds and each of the others Twenty five pounds—I thought it a great deal of money therefore did not choose to agree with them Punctually till you were acquainted with their demands—If you choose to send them if you’ll draw out your Instructions and send any Officer with them to Fort Littleton about Twenty Miles from Stoddards first giving me Notice of the time you intend to send there I will send to Mr Croghan to bring the Indians there against the time, he promised to bring them if I wrote to him that you wanted

them and I will send any goods or Wampum you will have occasion for—This was the best mannor I could manage it for you[.] Should I have carried them to the Fort, & they would not goe without a White Man with them & you have thought it too high Wages they would have been affronted unless they had been paid as much allmost as they were to have had to gone to the Fort so I thought this the most prudent way & am in hopes you will be of the same way of thinking[.] I parted with Governour Morris & the Commissioners at Carlisle the 19th—there was no Indians at the Treaty except those that keep with Mr Croghan[.] Either the 22d or 23d of this Month General Johnston is to meet the Six Nations at his House to demand the Reason why they suffer the Delawares and Shawnesse to kill the English and to demand their Assistance and to insist upon a positive answer[.] General Shirley has given orders for a Treaty with the Southern Indians, the Governments of Pennsylvania Virginia and Maryland are to send Commissioners and he has wrote to the Governours of the Carolinas to assist at the Treaty and appoint the place where it is to be held.
The Pennsylvanians have Raised three Hundred Men in Cumberland County who are building Four Forts to be Garrisoned with 75 Men each, the Forts about 20 Miles distant each from the other, One at the Sugar Cabbins called Fort Littleton Commanded by Capt. Hance Hamilton, One at Aughwich Capt. Geor. Croghan called Fort Shirley, One at Kishequochillas called Fort Granville Capt. James Burd, One at Mockingtongs called Pomfret Castle Capt. James Patterson[.] They give their Men 45/ Pr Month the Capts 7/6 Lts 5/6 Ensigns 4/6 Pr day though it’s thought they’ll raise the Capts. pay to 10/ pr day.
By the Last Accounts from England they expect an Invasion and are fortyfying the Coast, they had then 343 Sail of Vessels lying in the Harbours which they had taken from the French I am Dr Sir Your most Humb. St

William Trent


PS You’ll oblige me to send me the Ballance of that Accot by the first oppertunity


W.T.
